Case 1:19-cv-21761-WPD Document 61 Entered on FLSD Docket 07/09/2019 Page 1 of 11



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA

                          CASE NO.: 19-21761-CIV-DIMITROULEAS



   MICHAEL PARIS, as Personal
   Representative of the Estate of
   HENRY PARIS, JR., deceased,
   and CHRISTIE HEGEL,

            Plaintiffs,

   v.

   PROGRESSIVE AMERICAN
   INSURANCE COMPANY and
   PROGRESSIVE SELECT
   INSURANCE COMPANY,

         Defendants.
   _______________________________________/


                       DEFENDANTS’ MOTION TO DISMISS SECOND
                    AMENDED CLASS ACTION COMPLAINT FOR DAMAGES

            Defendants Progressive American Insurance Company (“Progressive American”) and

   Progressive Select Insurance Company (“Progressive Select”) (collectively, “Defendants”),

   pursuant to Fed. R. Civ. P. 12(b)(6), hereby move to dismiss the Second Amended Class Action

   Complaint for Damages (ECF No. 32) (the “Complaint” or “Compl.”).1 In support of this Motion,

   Defendants rely on the memorandum of law incorporated herein.




   1
          While Defendants are filing this Motion to Dismiss at this juncture, Defendants note that
   also currently pending are Defendants’ Motion to Stay Action in Favor of Prior Pending Action
   (ECF No. 30) and Defendants’ Motion to Transfer Case to the United States District Court for the
   Middle District of Florida (ECF No. 59).


   49327581;1
Case 1:19-cv-21761-WPD Document 61 Entered on FLSD Docket 07/09/2019 Page 2 of 11



                                                Introduction

             This putative class action arises out of two automobile insurance claims involving insured

   vehicles which were deemed to be total losses following accidents. Plaintiff Michael Paris

   (“Paris”) is the alleged personal representative of the deceased Henry Paris, who was the named

   insured under a Progressive American insurance policy. (Compl., ¶ 1; see also id., ¶¶ 20-26.)

   Christie Hegel (“Hegel”) was the named insured under a Progressive Select insurance policy. (Id.,

   ¶¶ 1, 27-33.) To summarize the nature of their individual and putative class claims, Plaintiffs

   allege:

             This lawsuit is brought by Plaintiffs on behalf of themselves and all other similarly
             situated insureds that have suffered damages due to Defendants’ practice of
             refusing to pay full ACV [Actual Cash Value] mandatory regulatory taxes, costs
             and fees (Full Total Loss Payment or “FTLP”) to first-party total-loss insureds on
             physical damage policies containing comprehensive and collision coverages.

   (Id., ¶ 3.) In essence, Plaintiffs claim that a payment for actual cash value under their respective

   policies should have included an additional component for the payment of sales tax, title transfer

   fees, and tag transfer fees and that failure to pay such amounts on a total loss claim amounts to

   breach of contract. (Id., ¶¶ 34-39.)2

             In terms of the class action allegations, in addition to making allegations under Fed. R. Civ.

   P. 23(a), Plaintiffs assert that they are bringing this as a putative class action under Fed. R. Civ. P.

   23(b)(3). (Compl., ¶¶ 57, 61.) Plaintiffs seek to assert a class action on behalf of two classes:

                              PROGRESSIVE AMERICAN CLASS

             All insureds, under any Florida policy issued by Progressive American Insurance
             Company with the same operative policy language covering a vehicle with private-
             passenger auto physical damage coverage for comprehensive or collision loss


   2
          Defendants deny that any such breach of contract occurred or that Plaintiffs have accurately
   construed the policies, but recite these as being Plaintiffs’ allegations for purposes of this Motion
   to Dismiss.


                                                       2
   49327581;1
Case 1:19-cv-21761-WPD Document 61 Entered on FLSD Docket 07/09/2019 Page 3 of 11



            where such vehicle was declared a total loss, who made a first-party claim for total
            loss, and whose claim was adjusted as a total loss, within the five year time period
            prior to the date on which this lawsuit was filed until the date of any certification
            order.

                                                ***

                               PROGRESSIVE SELECT CLASS

            All insureds, under any Florida policy issued by Progressive Select Insurance
            Company with the same operative policy language covering a vehicle with private-
            passenger auto physical damage coverage for comprehensive or collision loss
            where such vehicle was declared a total loss, who made a first-party claim for total
            loss, and whose claim was adjusted as a total loss, within the five year time period
            prior to the date on which this lawsuit was filed until the date of any certification
            order.

   (Id., ¶¶ 63-64.) Further to the class membership, Plaintiffs allege:

            Counsel in this class action is not aware of any previously filed litigation against
            the Defendants in which any of the members of the class are a party and which any
            question of law or fact in the subject action can be adjudicated.

   (Id., ¶ 66.b.)3

            The Complaint asserts two counts for breach of contract--- one count for each of the

   Defendants. (Compl. at pp. 15-17.) Count I is asserted by Paris (individually and on behalf of the

   Progressive American Class) against Progressive American, while Count II is asserted by Hegel

   (individually and on behalf of the Progressive Select Class) against Progressive Select. As their

   requested relief for breach of contract, Plaintiffs seek damages, injunctive relief, attorney’s fees,

   costs, and interest. (Id., ¶¶ 81, 92; see also Prayer for Relief.)




   3
           Plaintiffs make this allegation despite the fact the case of South v. Progressive Select Ins.
   Co., Case No. 1:19-cv-21760 (S.D. Fla.), was filed on September 18, 2018, and this case was not
   filed until November 6, 2018. Plaintiff Hegel would appear to be a class member within the class
   definition in the South case. United States District Judge Mary Scriven, in conjunction with a
   transfer of the South case, transferred this action from the Middle District of Florida to the Southern
   District of Florida “due to its substantial similarity with the South action.” (ECF No. 47 at 2.)


                                                      3
   49327581;1
Case 1:19-cv-21761-WPD Document 61 Entered on FLSD Docket 07/09/2019 Page 4 of 11



            Plaintiffs’ breach of contract claims should be dismissed, at least in part, for two reasons.

   Those reasons are explained in detail below.

            First, Plaintiffs’ breach of contract claims are based, in part, on a theory that Progressive

   American and Progressive Select allegedly failed to pay sales tax to insureds on total loss claims.

   However, Plaintiffs expressly allege that Paris was, in fact, paid sales tax by Progressive American.

   Thus, Paris does not possess a viable individual claim for breach of contract for a purported failure

   to pay sales tax. As such, without an individual claim on that issue, Paris also lacks standing to

   assert such a claim on behalf of a putative class.

            Second, Plaintiffs assert only two counts in the Complaint, which are both for breach of

   contract and damages, but, remarkably, Plaintiffs seek relief in the form of an injunction within

   each breach of contract count. In addition to the fact that Plaintiffs did not plead the requisite

   elements for a claim for an injunction, it is well-established that a claim for monetary relief is

   antithetical, as a matter of law, to a claim seeking injunctive relief. Further, even if Plaintiffs had

   pleaded the elements for seeking an injunction (which they did not), they did not plead the facts

   required for pleading standing to pursue prospective relief, as required under Eleventh Circuit

   standards (and, as to Paris, those facts would be impossible to allege). The requests for injunctive

   relief, thus, should be dismissed or stricken.

                                                 Argument

   I.       PLAINTIFFS HAVE FAILED TO ALLEGE--- AND
            CANNOT ALLEGE--- A BREACH OF CONTRACT
            CLAIM BY PARIS FOR THE PAYMENT OF SALES TAX.

            Plaintiffs allege that their breach of contract claim is based, in part, on a purported failure

   to pay sales tax to Plaintiffs. (See Compl., ¶¶ 38-39, 53, 81, 92.) However, as to Paris, Plaintiffs

   allege that Paris was, in fact, paid the full amount of sales tax. (See id., ¶¶ 23-25.) As reflected in



                                                        4
   49327581;1
Case 1:19-cv-21761-WPD Document 61 Entered on FLSD Docket 07/09/2019 Page 5 of 11



   Paragraphs 23 through 25 of the Complaint, Paris received a sales tax payment in excess of 6.6%.

   As such, any claim by Paris for an alleged failure to pay sales tax fails based on the four corners

   of the Complaint.

            As the Eleventh Circuit has noted, “just as a plaintiff cannot pursue an individual claim

   unless he proves standing, a plaintiff cannot represent a class unless he has standing to raise the

   claims of the class he seeks to represent.” Wooden v. Board of Regents of Univ. Sys. of Ga., 247

   F.3d 1262, 1288 (11th Cir. 2001). In asserting a putative class action, a named plaintiff must have

   standing; otherwise, the case is subject to dismissal. See Hammond v. Reynolds Metals Co., 219

   Fed. App’x 910, 915 (11th Cir. 2007); Mediterranean Villas Condo. Ass’n v. Moors Master

   Maintenance Ass’n, No. 11–23302–Civ., 2012 WL 882508, at *2-*4 (S.D. Fla. Mar. 14, 2012).

            As a matter of law, the allegation that Paris allegedly was not paid title transfer and tag

   fees does not provide Paris with standing to pursue claims for the payment of sales tax. See Blum

   v. Yaretsky, 457 U.S. 991, 999 (1982) (“Nor does a plaintiff who has been subject to injurious

   conduct of one kind possess by virtue of that injury the necessary stake in litigating conduct of

   another kind, although similar, to which he has not been subject.”); Navellier v. Florida, 672 Fed.

   App’x 925, 928-30 (11th Cir. 2016) (noting that “[i]ndividual standing requirements must be met

   by anyone attempting to represent his own interests or those of a class” and holding that, while

   plaintiffs had standing to pursue certain types of claims, they were not permitted to assert claims

   on behalf of a proposed class as to types of claims where plaintiffs did not possess their own

   standing). To the extent that any sales tax claim is embedded in Count I by Paris (and it appears

   that there is, as alleged in Paragraph 81 of the Complaint), that claim should be dismissed.

            Because Paris does not possess a viable claim for the alleged failure to pay sales tax, there

   is no named plaintiff that possesses any such claim against Progressive American (i.e., Hegel was



                                                      5
   49327581;1
Case 1:19-cv-21761-WPD Document 61 Entered on FLSD Docket 07/09/2019 Page 6 of 11



   not insured by Progressive American). Accordingly, to the extent that Plaintiffs purport to bring

   an individual claim for payment of sales tax through Paris, both Paris’s individual claim and all

   claims against Progressive American related to the payment of sales tax must be dismissed.

   II.      BOTH BREACH OF CONTRACT COUNTS SHOULD BE
            DISMISSED TO THE EXTENT THAT THEY SEEK AN INJUNCTION.

            A.     Plaintiffs Have Failed to Plead the
                   Required Elements for Injunctive Relief.

            Within each of their breach of contract counts (Counts I and II), Plaintiffs allege that they

   are entitled to a judgment for “injunctive relief.” (See Compl., ¶¶ 81, 92.) In addition, although

   the only two counts in the Complaint are for breach of contract, in their “Prayer for Relief,”

   Plaintiffs likewise request “injunctive relief to prevent continuation of this illegal practice and for

   other injunctive relief as is proven appropriate in this matter.” (Id. at p. 18.)4 The simple fact that

   Plaintiffs seek injunctive relief for a breach of contract claim based on alleged underpayment

   dooms any such claim for relief, and the portions of Count I and Count II seeking an injunction

   for breach of contract should be dismissed; the claim for injunctive relief in the “Prayer for Relief”

   should also be stricken.5

            In order to plead entitlement to a permanent injunction, “a party must show: (1) that he has

   prevailed in establishing the violation of the right asserted in his complaint; (2) there is no adequate

   remedy at law for the violation of this right; and (3) irreparable harm will result if the court does

   not order injunctive relief.” Garcia v. Kashi Co., 43 F. Supp. 3d 1359, 1390 (S.D. Fla. 2014)

   (granting motion to dismiss where adequate remedy at law existed). Moreover, courts have also


   4
            The Complaint also contains other references to injunctive relief. (See Compl., ¶¶ 14, 71.)
   5
          Plaintiffs’ inclusion of injunctive relief for breach of contract is also odd in light of the fact
   that Rule 23(b)(2) is typically dedicated to injunctive and declaratory relief class actions, while
   Rule 23(b)(3) is typically dedicated to monetary relief class actions. See Wooden, 247 F.3d at
   1287 n.23. In this case, Plaintiffs only assert a putative Rule 23(b)(3) class action. (Compl., ¶ 57.)

                                                      6
   49327581;1
Case 1:19-cv-21761-WPD Document 61 Entered on FLSD Docket 07/09/2019 Page 7 of 11



   required plaintiffs to plead “that the threatened injury to the plaintiff will outweigh any threatened

   harm the injunction may do to defendant” and that “granting the permanent injunction will not

   disserve the public interest.” Diaz v. Cobb, 435 F. Supp. 2d 1206, 1210 (S.D. Fla. 2006) (citations

   omitted). Plaintiffs allege none of these elements, and, in fact, Plaintiffs’ pleading negates their

   ability to establish these elements.

            It has been held that, “where money damages will adequately compensate a plaintiff for

   his alleged harms, the plaintiff cannot establish the inadequacy of a remedy at law or that

   irreparable injury will occur absent an injunction.” Dear v. Q Club Hotel, LLC, Case No. 15–

   60474–CIV–COHN/SELTZER, 2015 WL 4273054, at *3 (S.D. Fla. July 14, 2015) (granting

   motion to dismiss where plaintiff “has entirely failed to allege in his Complaint that his remedies

   at law are inadequate or that he would suffer irreparable harm absent an injunction”). Thus, when

   an insured claims underpayment of an automobile insurance claim, the insured has a sufficient

   remedy at law for damages. See State Farm Mut. Auto. Ins. Co. v. Altamonte Springs Diag.

   Imaging, Inc., No. 6:11–cv–1373–Orl–31GJK, 2012 WL 1565387, at *4 (M.D. Fla. May 2, 2012)

   (granting motion to dismiss, noting that equitable relief in the form of a declaratory judgment or

   an injunction is not available where there is a sufficient remedy at law).6

            Plaintiffs here do not allege the requisite irreparable harm or the lack of a remedy at law.

   The ostensible explanation for this omission is that a claim for insurance benefits can be

   compensated with money. Indeed, Plaintiffs seek such relief in both counts for breach of contract



   6
           Similarly, injunctive relief is not appropriate to challenge conduct that has already
   occurred. See Tucker v. Citigroup Global Markets Inc., No. 2:06-cv-585-FtM-34DNF, 2007 WL
   2071502, at *6-*7 (M.D. Fla. Jul. 17, 2007). As to their individual claims, both Paris and Hegel
   are taking issue with alleged past failures to pay their claims. And, without individual standing to
   assert a claim for an injunction, they would not have standing to assert such a claim on behalf of
   others.


                                                     7
   49327581;1
Case 1:19-cv-21761-WPD Document 61 Entered on FLSD Docket 07/09/2019 Page 8 of 11



   (seeking compensatory damages), and the title of the Complaint is “Second Amended Class Action

   Complaint for Damages” (emphasis added). (See also Compl., ¶ 3 (“This lawsuit is brought by

   Plaintiffs on behalf of themselves and all other similarly situated insureds that have suffered

   damages. . .”).) For that basic reason alone, the breach of contract counts seeking an injunction

   should be dismissed. See SME Racks, Inc. v. Sistemas Mecanicos Para, Electronica, S.A., 243

   Fed. App’x 502, 503-04 (11th Cir. 2007) (affirming district court’s denial of injunction where

   alternative relief in the form of breach of contract damages was available); Mouton v. School Bd.

   of Collier County, No. 2:11–cv–568–FtM–29DNF, 2012 WL 3639004, at *8 (M.D. Fla. Aug. 23,

   2012) (dismissing claim for injunctive relief where complaint failed to adequately allege that no

   adequate remedy at law was available).

            B.     While Both Plaintiffs Have Failed to Plead the
                   Requisite Facts to Seek Prospective Relief,
                   Any Attempt to Plead an Entitlement to an
                   Injunction by Paris Would Be Particularly Futile.

            As the Eleventh Circuit has held, “a plaintiff seeking prospective injunctive relief must

   ‘allege facts from which it appears there is a substantial likelihood that he will suffer injury in the

   future.’” Stevens v. Osuna, 877 F.3d 1293, 1311 (11th Cir. 2017) (quoting Strickland v. Alexander,

   772 F.3d 876, 883 (11th Cir. 2014)).7 Further, “to establish standing to pursue injunctive relief, a

   plaintiff must plead a genuine threat of imminent future injury.” New v. Lucky Brand Dungarees

   Stores, Inc., 51 F. Supp. 3d 1284, 1285 (S.D. Fla. 2014). The foregoing also means that, if the

   named plaintiff cannot satisfy this standard as to the substantial likelihood of future injury, the

   named plaintiff cannot seek such relief on behalf of a class. Navellier, 672 Fed. App’x at 928



   7
          This concept has been applied in the automobile insurance context. See, e.g., Coccaro v.
   Geico Gen. Ins. Co., 648 Fed. App’x 876, 879-80 (11th Cir. 2016); Perez v. GEICO Indemn. Co.,
   Case No. 1:14-cv-24781, 2015 WL 11233076, at *3 (S.D. Fla. May 7, 2015) (granting motion to
   dismiss injunctive relief claims).

                                                     8
   49327581;1
Case 1:19-cv-21761-WPD Document 61 Entered on FLSD Docket 07/09/2019 Page 9 of 11



   (affirming dismissal of injunctive relief claims and noting that, “[i]f the named plaintiff seeking to

   represent a class fails to establish the requisite case or controversy, he may not seek relief on his

   behalf or on that of the class”).

            The Complaint lacks the required pleading of such facts as to both Plaintiffs. Thus, putting

   aside that Plaintiffs have failed to allege the general requisites for pleading entitlement to

   injunctive relief (as noted in Section II.A. above), there are no allegations of facts as to each of the

   Plaintiffs such that there is a substantial likelihood of future injury and that such future injury is

   imminent. Thus, the injunctive relief claims asserted in both Counts I and II would be defective,

   even if, for the sake of argument, Plaintiffs could pursue injunctive relief for breach of contract.

            Moreover, based on the facts actually pleaded in the Complaint, the assertion of any such

   claim on behalf of Paris would be impossible--- and, thus, any attempt to assert such a claim would

   be futile. Importantly, the Complaint makes clear that Plaintiff Paris, who was not a named insured

   under a Progressive American policy, is solely suing in his capacity as the “Personal

   Representative of the Estate of Henry Paris, Jr., who was a named insured under a Progressive

   American automobile policy” (Compl., ¶ 1) but who is now deceased (id., ¶¶ 7, 22).

            Typically, injunctive relief is not available when the claimant who was affected by the

   conduct in question is deceased. See Gaylor v. North Springs Assocs., LLLP, 648 Fed. App’x 807,

   811 (11th Cir. 2016).    Further, when a plaintiff is the personal representative administering an

   estate, standing in the shoes of the decedent, the seeking of prospective injunctive relief is not

   viable. See, e.g., Goodwin v. C.N.J. Inc., 436 F.3d 44, 48-49 (1st Cir. 2016) (holding that executrix

   of estate could not seek injunctive relief); Golthy v. Alabama, 287 F. Supp. 2d 1259, 1263 (M.D.

   Ala. 2003) (granting motion to dismiss as administratrix of estate lacked standing to seek

   prospective injunctive relief). Put differently, if the named insured would lack standing to pursue



                                                      9
   49327581;1
Case 1:19-cv-21761-WPD Document 61 Entered on FLSD Docket 07/09/2019 Page 10 of 11



   a claim for prospective relief, it necessarily follows that a person who solely acts in a representative

   capacity also lacks standing. cf. A&M Gerber Chiro. LLC v. GEICO Gen. Ins. Co., 925 F.3d 1205,

   1211 (11th Cir. 2019) (holding that, because assignee stands in the shoes of the named insured and

   named insured did not have standing to assert claim, it necessarily followed that assignee lacked

   standing to sue insurer for alleged prospective harm). In short, it is axiomatic that, because (a) the

   named insured is deceased and (b) the insured vehicle was already totaled, Paris cannot possibly

   satisfy the likelihood and immediacy elements necessary to establish standing to pursue injunctive

   relief, either individually or on behalf of a putative class.

                                                  Conclusion

            For the foregoing reasons, Defendants respectfully request that this Court grant this Motion

   to Dismiss and grant Defendants such other relief as may be just and proper.



                                                   Counsel for Defendants Progressive American
                                                   Insurance Company and Progressive Select
                                                   Insurance Company

                                                   /s/Bryan T. West
                                                   Marcy Levine Aldrich (FBN 0968447)
                                                   Bryan T. West (FBN 83526)
                                                   Akerman LLP
                                                   Three Brickell City Centre
                                                   98 Southeast Seventh Street
                                                   Miami, Florida 33131
                                                   Telephone: 305-374-5600
                                                   Telefax: 305-374-5095
                                                   marcy.aldrich@akerman.com
                                                   bryan.west@akerman.com




                                                      10
   49327581;1
Case 1:19-cv-21761-WPD Document 61 Entered on FLSD Docket 07/09/2019 Page 11 of 11




                                   CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that a true and correct copy of the foregoing was filed through the

   CM/ECF system on this 9th day of July, 2019.



                                               /s/ Bryan T. West
                                               Attorney




                                                  11
   49327581;1
